Case 19-00223-amc       Doc 6      Filed 11/18/19 Entered 11/19/19 15:27:06              Desc Main
                                   Document      Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE:                               :     CHAPTER     7


    FRANK G. SCHAFFER,

                          Debtor
                                               BANKRUPTCY NO.        18—18133 -     AMC




    FREDRIC HELLMAN        and
    HOLLY HELLMAN
                                               ADVERSARY NO. 19-00223 AMC       —




                         Plaintiffs,




    FRANK G. SCHAFFER

                         Defendant.


                                             ORDER


             AND NOW, this 18th        day ofNovember, 2019 upon consideration      of the

    Motion of Fredric Hellman and Holly Hellman for an Order to withdraw without

    prejudice the Complaint Objecting to Discharge and To Determine that Certain Debts are

    Not Dischargeable ﬁled in error pursuant to Adversary No. 19-00223   —   AMC at

    approximately 6:28 PM on November 11, 2019 (hereinafter referred   as    “Second

    Complaint”) and that the Complaint Objecting to Discharge and To Determine that

    Certain Debts are Not Dischargeable ﬁled pursuant to Adversary No. 19-00222        - AMC at
Case 19-00223-amc        Doc 6       Filed 11/18/19 Entered 11/19/19 15:27:06                Desc Main
                                     Document      Page 2 of 2



    approximately 6:10 PM on November 11, 2019 (hereinafter referred        as
                                                                                 “ First

    Complaint”) remain   as   ﬁled, it is hereby:



           ORDERED, that the Motion is GRANTED, and that the Second Complaint ﬁled

    at Adversary No. 19—00223     ’ AMC be withdrawn without prejudice      and that the: First

    Complaint ﬁled at Adversary No. 19-00222 - AMC remain      as   ﬁled.




                                             BYTHE


                                                    ///W
                                                     O   T:




                                             ASHMY’M CHAN            V
                                             UNITED STATES BANKRUPTCY JUDGE
